The proposition of the counsel for the respondents, that mere volunteers have no equity on which to ground a claim for equitable relief, is quite too broad. If the deed under which they claim be defective and inoperative at law, they cannot have the aid of a court of equity to complete and perfect it, any more than they can have the aid of the court to enforce a promise, or even covenant, without consideration, to execute the deed. In other words, the court will not help them to be cestuis quetrust, but remain neutral in regard to the defective deed, or executory contract to give one. On the other hand, if the legal conveyance be effectually made, the court will protect all equitable interests, and enforce all equitable rights and duties under it as promptly and completely, though made without, as if made with, consideration. The party who makes a voluntary deed, whether of real or personal estate, without reserving a power to alter or revoke it, has no right to disturb it; and as against himself it is valid and binding, both in equity and at law.Ellison v. Ellison, 6 Vesey, 656; Smith v. Garland, 2 Mer. 125; Fletcher v. Fletcher, 4 Hare, 76; Kekewich v.Manning, 1 DeG. M.  G. 176; Dilrow v. Bone, 6 Law Times Rep. 71; Eaton v. Tillinghast, 4 R.I. Rep. 276, 279, 280; 1 Leading Cases in Equity, and Hare and Wallace's notes, (3d Am. ed.), 297 to 335, top paging, for a collection of the cases, English and American; Adams' Equity, 79, 80, side paging.
The question then is, whether the deed, the trusts of which the complainants seek to establish, was perfected by delivery? — a question which, in this aspect, a court of equity regards in precisely the same light that a court of law would. It is admitted that it was formally executed by the respondent, John E. King, and by him sent to William H. King, the trustee named in it, who received it, communicated it to some of the cestuis que *Page 366 trust, and promised to put it on record; but that, afterwards, not wishing to execute the trust, and as the easiest mode of getting rid of it, William redelivered the deed to his brother John, who destroyed it. It is quite immaterial to the question of delivery, whether John requested, or William first proposed, that it should be given up, — whether the redelivery was made with or without the advice of a justice of the peace, — whether to cut off the rights of the cestuis, or with no design to injure or affect them, — or whether, as John swears, William gave it to him to be cancelled, or as William swears, that he gave it to John to read, with the understanding that it was to be produced for the purpose of settlement, at a meeting between them and thecestuis called for the next day, and that John, without his leave, cut off his name and seal from it. With or without these circumstances, some of which are in contest, it would be difficult to find a case from the year-books downwards, in which such dealing with a deed by the parties to it, unexplained by proof of other facts, has not been held to be a complete delivery of it. See Garnons v. Knight, 5 B.  C. 671, and Souverbye
v. Arden, 1 Johns. Ch. Rep. 240, where the cases are collected; and see Ellison v. Ellison, 1 Lead. Cas. in Eq. (3d Am. ed.), notes, 304, top page, and cases collected.
It is said, indeed, that the trustee never accepted the trusts of the deed, and that hence it was incomplete. It is not essential to the validity of a trust created by the beneficial owner of the trust property that there should be an acceptance or a declaration of the trusts by the trustee in whom the legal interest is vested. Tierney v. Wood, 19 Beav. 330. The trustee received the deed, retained it two or three days, communicated it to the cestuis que trust, and promised them to put it on record. This was done with the license, and, so far as communication to the cestuis was concerned, at the request of the creator of the trust, as his note to the trustee, accompanying the deed, plainly shows. After this, at least, the trustee could not, without the grossest breach of trust, give up the deed to his brother, the creator of the trust, to be cancelled, or in any way affect the rights of the cestuis under it. Ellison v. Ellison, 1 Lead. Cases in Eq. (3d Am. ed.) 304, 306, top pages, and cases cited. *Page 367 
Such communication and promise bear, too, upon another ground of objection to this deed, taken by the respondents, that it is to be regarded as a mere proposal by John E. King made to the other heirs of Henry King, that the deed was to be in full settlement of all claims on their part to the estate of their father, and as it was never accepted by them as such, and until it was, it was revocable on his part. The well established general rule with regard to all deeds is, that until rejected, if for the benefit of the parties in favor of whom they are executed, they are presumed to be accepted by them. Stirling v.Vaughan, 11 East, 623; Garnons v. Knight, 5 B.  C. 671, and cases cited. It is equally applied to deeds of trust as to others; and in this State, to trusts for creditors, which, in England, have been, in general, excepted out of the general rule, and until accepted, treated as proposals merely. But even in these exceptional cases, after a trust in favor of creditors has been communicated to them, it can no longer be revoked by the creator of the trust, and still less by his trustee. See 1 Lead. Cas. in Eq. supra, and cases cited.
There is, however, no ground in the proof, for the notion that this deed was designed by John E. King as a mere proposal to his brothers and sisters, and still less as delivered to the trustee, his brother William, and that it was to have effect only on condition that it should prove satisfactory to him and them in settlement of all claims and difficulties, and no such ground is taken in either of their answers. The deed itself was absolute as a conveyance in trust, and without condition. The note of John attending it when sent by him to William, contains no condition, but simply expresses a wish that it might satisfy all his brothers and sisters, as well as it did him; and so far from treating it as a proposal merely indicates that he designed to share equally with them in the property he derived from his father, even to the money which he might have left, after paying the expenses of the prosecution for adultery then pending against him. Nor was there anything done or said or omitted on the part of the cestuis indicating that they, too, regarded it as a proposal for a settlement merely. It was communicated to them as an act done; and offering to put it on record themselves, they exacted and received from the trustee a promise that he would do so. When, on the day of the *Page 368 
meeting between all parties in Providence, one of them, and the leading and most intelligent of them, Andrew J. Moffat, was informed by William that he meant to surrender the deed to John, he told him "that he had better not;" and the subsequent correspondence between him and John, he writing in connection with some of the other cestuis, contains a clear expression on their part, that the deed would have been satisfactory to them, and complains of the act of redelivery.
There is still less ground in the proof, for the objection set up to this deed, in the answer of John, that it was extorted from him by duress, and by the threats of his brothers and sisters, and whilst he was incapable to act for himself in the circumstances in which he was placed. His brothers and sisters, or some of them, had indeed claimed before the death of his father and after it that the conveyances of property which he had obtained from his father were without consideration, and were extorted from him by undue influence exerted upon one in failing health and of disordered faculties. Whether this claim were well or ill founded is of no consequence now, since both claim here, mediately or immediately, under these conveyances. Sufficient evidence has been laid before us to indicate that it was not a fraudulent claim, without any foundation, but a fair subject of controversy, however upon full proof it might have been decided, had the conveyance in question not brought that controversy to a close. During this controversy, both before and after the death of his father, he was under prosecution for living with a woman in his father's house, in open adultery. This he knew to be displeasing to his brothers and sisters, deterring, as it properly should, some of them from visiting at the house. The proof, however, entirely fails to establish that either of the complainants instigated this prosecution, or even appeared, as they might well have done, as witnesses against him. The reports which he heard, or the fears which he might well entertain to that effect, appear to have been wholly without foundation. One of the complainants, indeed, a nephew of John, coming home from California, and finding him under arrest upon the complaint of the injured husband, and that his uncle was openly living at the homestead, in his father's family, with the wife of the prosecutor, who desired merely to *Page 369 
separate her from him, concurred in this desire, and wished to remove such a nuisance from the home of the family, and to that end gave the prosecutor the names of two witnesses, but wholly refused any further assistance. With this exception, it does not appear that any of the complainants aided the prosecution in the least, although they might well have sympathized, under such circumstances, with the prosecutor. Still less does it appear that any of the complainants used this prosecution, by threats or otherwise, to extort this deed from their brother or uncle, or any similar or other settlement of their claim upon him.
The pretence set up in the answer of John, that they even accused him of the murder of his father by way of exciting his alarm, and of raising in him just fears for his safety and freedom, is, upon the evidence, idle in the extreme. The facts bearing upon this accusation, sworn to by Moffat, and not contradicted by any one of the persons present, amount to this: that the witness, on hearing that his grandfather had taken poison, went to see him about twenty-four hours after he had taken it, and found that, during all this time, no physician had been sent for by his son, John, who was the master of the house, to administer to his relief; and indignant at what seemed to him such gross neglect, observed, that "it was murder to let a man lay in that manner." The next day the witness explained, in the presence of John, upon his expression as above being adverted to, that "he wanted no one to understand that he thought that anything had been given to the old man by any one to cause his death, but that he thought that he had been drove to it;" to which John replied, "after this is over, we'll see who has the longest lash to drive with." The result of the evidence upon the point of duress is this: that John E. King, knowing the claim made upon him by the complainants, and harassed by his fears about the prosecution for adultery hanging over him, while he knew that they might aid his conviction, as a matter of policy, determined to change his relations with them, by yielding the matter in dispute; and with this view, executed and delivered the deed of trust in question without any threat or demand on their part, and without any previous communication by him to them of his intention to take such a step. He voluntarily, and withoutsuggestion even *Page 370 
from them, took this course, for aught that the evidence, including his own, indicates, for the purpose of satisfying their claims and of deprecating their imagined vengeance against him, which he feared might be exerted through the pending prosecution. He sent the deed to his brother William, whom he avows, that he thought "was the hardest against him;" and when he found that William had no such unbrotherly designs as he had been led to suppose, but, on the contrary, sympathized with him, he was quite ready to accede to his proposal to take back and cancel the deed which, ignorant and misadvised, William was disposed to surrender to him. In all this we can discover no such duress or oppression as will avoid a voluntary deed, either at law or in equity, — no such extortion or even demand of the deed from him when in such a position that he could not safely refuse anything that they demanded from him, that raises anything so palpable, as an equity on his part against the deed which a court of equity can act upon. It was his own free act of policy under the circumstances in which his misconduct had placed him, — neither asked or expected by the complainants, or the other heirs of Henry King. He was very much disturbed until he had done it; but, as he tells us in his evidence, found immediate relief from it, and in his note accompanying the deed, hoped that it would satisfy all as well as it did him. There is no evidence before us that it would not have satisfied them, if, colluding with the trustee, he had not, upon a change of policy, suppressed the deed after he had delivered it, and not only waked up the old contest, but originated a new one over the deed. The correspondence between him and some of the complainants, after the redelivery of the deed, is full to this. This deed provided, to the extent of the trust property, for all the debts of Henry King, including, of course, John E's claim for services rendered to him which remained unsatisfied. These services, as he avows, were but partly compensated by his father's gift to him of the farm embraced in the deed of trust; and we can take care, in the decree, that in any proceeding he may institute for these services, the value of this farm shall not be reckoned against him.
We have not noticed the suggestion of John E. King, in his answer, that he was not "in his right mind," at the time that he *Page 371 
executed and delivered the deed of trust, and could neither eat nor sleep. If by this he means that he was greatly disturbed by his isolation from his family and natural friends, when contending against a public prosecution which his own gross misconduct had brought upon him, he felt as any sane man would feel under similar circumstances. It was "a touch of nature" which no one, not brutally insensible, could help. Except in his own testimony, we look in vain for any evidence worth considering, that he did not perfectly understand what he did, and shape his policy through it to an end that he greatly desired. To those about him he seemed as usual, acting in his business, whether in or out of court, with calmness and discretion, — so that if we believe that he was not in his right mind, we have little more than his own word for it. It would be quite too dangerous for a court of equity to set aside or refuse to enforce the trusts of a deed, upon the maker's own testimony that he was not in his right mind when he made it.
A question has been raised, whether the deed of trust included the personal property embraced in the bill of sale from Henry King to his son John. It is Moffat's impression that it did; but this can hardly avail against the explicit testimony of the scrivener who drew it, and the answer and testimony of William, the trustee named in the deed. The delivery by John of the bill of sale of this property to him, executed by his father, to William, unaccompanied by the delivery of the property itself, with directions that he should deliver it to Zuriel Potter, then custodian, and afterwards administrator of Henry King, indicates an intent to surrender to the estate of his father the evidence of his title to this property, which once belonged to his father. The surrender was never completed by delivery of the property, nor would Potter even retain the bill of sale. It seems to us, at most, evidence of an intent to surrender, never legally carried into effect; and treating it, as we do, as a voluntary conveyance, we must remain neutral with regard to it. But however this may be, the surrender, if made, was to Potter, as administrator on the estate of Henry King, who is no party to the bill, and is entitled to no relief under it.
Let a decree be entered, in conformity to this opinion. *Page 372